Citation Nr: 1342505	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-05 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including, but not limited to, recurrent depressive disorder, panic disorder, bipolar disorder, generalized anxiety disorder (GAD) and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant served on active duty for one month from February 2001 to March 2001.  She was found unfit for service and administratively discharged.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied service connection for major depression, recurrent, severe, without psychotic features; panic disorder with agoraphobia; bipolar disorder, mixed exacerbation with psychotic features in remission; and PTSD (claimed as PTSD, bipolar, anxiety).  

In January 2012, the appellant and her husband testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting at the Board in Washington, D.C.  A transcript of this testimony is associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In May 2102, the Board remanded the claim for additional development of the record.  

FINDINGS OF FACT

1.  The appellant does not have a diagnosis of PTSD as a result of an in-service stressor.

2.  The appellant has an acquired psychiatric disorder that has been variously diagnosed, which clearly and unmistakably preexisted service.  

3.  The appellant's pre-existing acquired psychiatric disorder was clearly and unmistakably not aggravated beyond the natural progress during service.

4.  None of the appellant's acquired psychiatric disorder(s) had their onset during service; and the appellant did not serve on active duty for at least 90 days.

5.  The appellant has been diagnosed with a personality disorder that was not subject to superimposed disease or injury during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including but not limited to PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the appellant a pre-rating notice by letter dated July 2005 which did not specifically identify the evidence necessary to substantiate a PTSD claim.  However, during the course of the appeal, the appellant was provided with an additional notice letter in May 2012 that specifically identified what evidence had not yet been received, but was necessary to substantiate the claim of service connection for an acquired psychiatric disorder, including PTSD.  This letter also notified the appellant of the allocation of responsibilities between herself and VA and of how disability ratings and effective dates are assigned for all grants of service connection.  With regard to the PTSD claim, the appellant was notified as to specific types of evidence that could be submitted to support a claim of service connection for PTSD based on a personal assault.  She was asked to supply authorization forms in order for the RO to obtain private treatment records identified by her.  All of the records identified by the appellant have been requested and it does not appear that there are any outstanding records available that have not been obtained, to the extent possible.  Additionally, the appellant submitted lay statements in support of her claim.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  VA has obtained service treatment records, assisted the appellant in obtaining evidence, scheduled the appellant for an examination in November 2012, and obtained the requested medical opinion.  The appellant was afforded an opportunity to give testimony before the Board.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant, in turn, provided testimony in support her claim that she developed PTSD in service as a result of a personal assault.  Finally, the appellant reported where and when she received treatment for her psychiatric disabilities.  She also testified that she may be able to obtain a lay statement of a friend who could corroborate her assertions.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The RO complied with the Board's May 2012 remand directives by:  (1) providing adequate notice to the appellant pursuant to 38 C.F.R. § 3.159 (see June 2012 duty-to-assist letter; (2) requesting the appellant's physical examination at entry into service from all appropriate sources; and, by notifying the appellant that no additional examination report could be obtained in a June 2012 letter; (3) obtaining the appellant's personnel file; and (4) requesting from the appellant any additional pertinent treatment records and/or proper authorization for the Board to obtain them on her behalf - the RO obtained the private records identified by the appellant subsequent to the remand.  The agency of original jurisdiction (AOJ) substantially complied with the May 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The appellant's November 2012 VA examination is adequate because it was based on a review of the claims file, an examination of the appellant, and provided a rationale.

All known and available records relevant to the issues on appeal have been obtained; and the appellant has not contended otherwise.  The appellant has submitted additional statements in support of her claim subsequent to the RO's most recent supplemental statement of the case (SSOC) issued in December 2012; however, the evidence is submitted with a waiver of review by the Agency of Original Jurisdiction (AOJ); thus, the Board may proceed without prejudice.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.


II.  Service Connection - Psychiatric disorder including PTSD

The appellant asserts that she acquired a psychiatric disability during basic training, as a result of harassment by male superior officers.  The appellant admits that she was treated for some depression and anxiety in 2000, prior to service, but asserts that her currently diagnosed disabilities of bipolar disorder and major depressive disorder had their onset during service.  

A review of the claims file shows that the appellant was first treated in September 2000, by Dr. H, for symptoms of depressed mood, anxiety and loss of appetite.  Dr. H's records from September 2000 reveal that the appellant reported that she had been depressed for approximately three years.  She also reported that until the age of 15, she was a good student, but that since that time, she developed a social phobia where she became increasingly afraid to be around people, and she also reported that she was date raped by a former boyfriend.  The appellant reported panic attacks and indicated that she had become increasingly more isolated and depressed.  She also stated that she had become increasingly paranoid thinking that people were talking about her.  She reported mood swings, and at times, she became, hyperactive, but without manic events.  She reported occasional suicidal ideations and in 1998 cut on her legs because her friends were not paying attention to her.  She also reported an overdose and other instances of date rape, once at 16 when she had been drinking too much, and another incident at age 17.  The diagnosis was depressive disorder NOS (not otherwise specified); rule out major depressive disorder; rule out bipolar affective disorder, Type II; and social phobia.  

Records obtained from the Social Security Administration (SSA) in conjunction with the appellant's claim for SSA disability benefits show that the appellant reported receiving treatment from Dr. H for social anxiety from November 2000 until February 2001.  

Service treatment records (STRs) reveal that the Veteran underwent an enlistment examination in August 1999, prior to receiving treatment from Dr. H in September 2000, and approximately a year and a half prior to entering service in February 2001.  The August 1999 examination report does not include any complaints of depression, social phobia, anxiety, or any other psychiatric symptoms, and it does not indicate that the Veteran had any known psychiatric illness at that time.  The 1999 examination was conducted a year and a half prior to the mental health treatment provided by Dr. H. in September 2000 as noted above.  

STRs further note that the appellant was recommended for discharge after only one month of basic training due to her failure to adjust to military life and her depression.  In a March 2001 self-referral for a mental health evaluation, the appellant reported that she was very depressed, which caused her to cry, and then hyperventilate.  The appellant further noted that she had been crying over everything lately.  In response, her commander commented on the referral form that during the appellant's first week of training, she had not performed poorly, and there were no problems that the chain of command was aware of up to that point.  A March 2001 Report of Mental Status Evaluation noted that the appellant's mood and affect were anxious and depressed, although her behavior was normal and her thinking process was clear.  She was alert and oriented and thought content was normal.  The Axis I diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The examiner noted that the appellant appeared emotionally unable to handle the training environment.  The examiner also noted that the appellant had a past history of problems in relationships leading to depressed mood and suicidal thoughts.  The examiner recommended that the appellant be separated from the service, or she could become a further training distraction and safety risk.  In a March 2001 statement, the appellant stated:

I have social anxiety disorder and depression.  I was on medication, and realized when I came here I'm not strong enough to make it without it.  I'm tired of all the drill-sgt's making fun of me and calling me stupid.  I can't help that I can't think straight.  I just need to get my life straight and gain some sanity before I make any big choices.

Post service treatment records show that the appellant was hospitalized in July 2002.  She presented with worsening anxiety and depression, suicidal ideation, and panic.  She reported that her situation was "getting out of control."  The admission report of history and physical from July 2, 2002 notes that the appellant had a history of anxiety and panic disorder with apparently escalating anxiety in the context of family stressors and problems at work.  She had extreme panic at work.  The initial impression was major depression, recurrent, severe without psychotic features; panic disorder with agoraphobia.  

During the one-week hospital stay, however, it was determined that the appellant had a diagnosis of bipolar disorder.  The discharge summary included an Axis I diagnoses of bipolar disorder, mixed exacerbation with psychotic features in remission.

The appellant was admitted again for five days in August 2002 with escalating psychotic symptoms, irritability, hopelessness and helplessness.  She had been over-using Lortab as well as overusing Klonopin.  During the admission, she was detoxed off the Klonopin and was started on Effexor.  Examination prior to discharge noted a post psychiatric history of treatment since age 17, with symptoms since age 15 consistent with bipolar picture as well as some posttraumatic stress symptoms from 2 previous rapes, one at age 15 and one at age 17.  

The appellant was admitted again for 10 days in October 2002 with worsening depression and suicidal ideation.  The admission examination report noted that the appellant had a long history of bipolar disorder and PTSD.  The discharge diagnosis was bipolar disorder, mixed exacerbation with psychotic features in partial remission; personality disorder, severe in partial remission.

More recent medical evidence shows treatment for bipolar disorder, major depressive disorder, anxiety disorder, and schizoaffective disorder-bipolar type.  SSA records show that the appellant first became disabled for SSA purposes when she stopped working in August 2002.  These records also note, however, that the appellant acknowledged that the condition first bothered her in September 2000, and that since that time, she had trouble keeping jobs.  

Records obtained from Dr. T. B. show that in July 2003, there was a possible diagnosis of PTSD related to being raped at 15 and 17 years old by boyfriends.  There was no mention of any traumatic event during service.  These records also include a July 2003 assessment indicating that the appellant started getting depressed in 7th or 8th grade and her grades started dropping.  She also reported having some manic symptoms in high school.  

At her video conference in January 2012, however, the appellant testified that prior to service, her symptoms were mild, and that she did not actually have bipolar disorder or major depressive disorder until service.  She testified that she was just a little depressed prior to service, but that the harassment she received in service changed her life forever.  She testified that the rapes prior to service did not affect her in the same way that the harassment in service affected her.  The appellant's husband also testified that the appellant had a difficult time discussing her experiences in service, but did not have a difficult time discussing her pre-service date rapes.  In addition, the appellant testified that she came out of service a different person, and believes that her experiences in service caused her current disabilities.  

Additional private treatment records were obtained from Dr. E.L.  The information obtained from these records is essentially duplicative of evidence previously received, noting a history of Generalized Anxiety Disorder (GAD); Bipolar Affective Disorder (BAD); PTSD; and Attention Deficit Disorder (ADD).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir. 2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  In that regard, the appellant is not entitled to consideration of service connection for a psychosis on a presumptive basis because she did not have the requisite service of at least 90 consecutive days.  

As explained below, the appellant is currently diagnosed with various acquired psychiatric disorders, including adjustment disorder, depression, anxiety disorder, GAD, bipolar disorder and PTSD.  At a VA examination in November 2012, the examiner diagnosed the appellant with mood disorder, NOS (not otherwise specified).  

The appellant also carries a personality disorder diagnosis (see November 2012 VA examination report) which is considered a congenital or developmental defect and is not listed under 38 C.F.R. § 3.309(a) as a chronic disease.  A personality disorder is not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. at 494-97.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition in certain circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the appellant maintains that she has an acquired psychiatric disorder that had its onset during service, the medical evidence of record clearly and unmistakably establishes that the Veteran had a pre-existing psychiatric disorder.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As a pre-existing psychiatric disability was not noted upon the Veteran's entrance to active service, the appellant is presumed sound unless this presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder prior to service and that such disorder was either not aggravated during service or that any increase was due to the natural progress.  

The evidence of record, as summarized above, shows that the appellant clearly and unmistakably suffered from an acquired psychiatric disorder prior to service.  This is demonstrated by the private evidence of record dated in 2000; the Veteran's own testimony and statements indicating such.  The private treatment records from Dr. H.L show treatment for depressive disorder prior to service, including symptoms of depressed mood, anxiety and loss of appetite, with a social phobia having its onset at age 15. 

Further, the November 2012 VA examiner specifically indicated, based on a review of the claims file, that it was clear that she suffered from serious symptoms before military service, including two acts of self-harm by cutting and at least one overdose attempt.  The examiner noted that the appellant was treated with an antipsychotic and an antidepressant before military service.  When asked during the November 2012 examination why she did not report any history of psychiatric problems on her 1999 pre-service examination, she replied that her recruiter told her not to mention any of that.  

Based on the aforementioned evidence, the appellant clearly and unmistakably suffered from a psychiatric disorder prior to service.  

In order to rebut the presumption of soundness at entry; however, the evidence must clearly and unmistakably show a pre-existing disability that was not aggravated during service or that any increase was due to the natural progression of the disease during service.  

The November 2012 examiner opined that the appellant had a personality disorder and that most of her symptoms are related to the personality disorder.  Further, the examiner opined that, "The [appellant's] 44 days of military service did not significantly change or alter her mental condition beyond its natural progression."  Although the examiner did not independently address each diagnosed psychiatric disability, his opinion is adequate because it covers her entire "mental condition."  The appellant argues that her symptoms were mild prior to service, but worsened as a result of service-related harassment.  However, the VA examiner reviewed the medical history and opined that the disorder was not aggravated beyond the natural progress in service.  In that regard, the examiner noted that the majority of the psychiatric symptoms stemmed from the borderline personality disorder.  The examiner noted the Veteran's pre-service history of being depressed for three years following a date-rape, that she had begun cutting herself in 1998, that she had an increasing fear of being around other people, and that she had overdosed on Ibuprofen once.  He noted that during service she reported that she had joined to "escape" and that joining was a mistake.  She was then separated after 44 days for failure to adjust to the military.  The examiner also indicated that she had serious psychiatric symptoms before service, including both acts of harm by cutting and at least one overdose attempt and she was treated with both an antipsychotic and an antidepressant.  Although the examiner did not use the terminology clear and unmistakable in providing the opinion, his statements make clear that there was no doubt on his part that her 44 days of service did not significantly change or alter her mental condition beyond its natural progression. 

Moreover, the November 2012 examiner noted numerous inconsistencies in the record with regard to the appellant's reported history of her symptoms, the relationship she had with her sister, and the claimed traumatic events that took place.  (See November 2012 VA examination report, Pages 3-6).  Further, the VA examiner found that the Veteran's pre-service date rapes would produce symptoms far more severe than her reported in-service assault.  Based on the examiner's evaluation and the inconsistent statements in the record, the Veteran is not credible.  As such, any opinion based on the Veteran's reported history is not probative.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).  Furthermore, the competent evidence of record establishes that no significant change is noted during service beyond the natural progression of any mental disorder.  In addition, the VA examiner did not find that the Veteran had PTSD as a result of the reported in-service stressor.  See 38 C.F.R. § 3.304(f)(5).  To the extent that other clinicians diagnosed PTSD, the in-service stressor has not been corroborated.  

The appellant identified a friend, J. L., as someone who may be able to provide information relevant to her claim.  See statement of the Veteran dated in June 2006.  However, when she was asked on remand to obtain a statement from her regarding the Veteran's symptoms and the claimed in-service assault, the appellant responded that she was no longer friends with J.L.  

The regulations applicable to PTSD claims were amended during the course of the appeal to relax the burden of showing combat.  The amendments are not applicable to the appellant's claim because PTSD as a result of combat is not at issue in this case.  The appellant neither claims, nor does the evidence show PTSD as a result of combat with enemy forces.  See 38 C.F.R. § 3.304(f) (2013).  

For these reasons, the Board finds that the evidence is clear and unmistakable that the Veteran had a psychiatric disability that pre-existed service and that it is clear and unmistakable that any increase was due to the natural progress of the pre-existing disorder.  

Moreover, the preponderance of the evidence is against finding that the Veteran  currently has any other psychiatric disorder, including PTSD, that began in or is related to service.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for an acquired psychiatric disorder including depressive disorder, panic disorder, bipolar disorder, generalized anxiety disorder (GAD) and PTSD, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


